DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the restriction requirement filed on 8/8/2022.

Election/Restrictions
Applicant’s election of Group I, claims 1-8, in the reply filed on 8/8/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/8/2022.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --METHOD OF MANUFACTURING A COIL COMPONENT--.

Claim Objections
Claim 3 is objected to because of the following informalities:  
	Re. claim 3: The phrase “the tin-containing fil] is irradiated” as recited in lines 2 and 3 appears to be --the tin-containing film is irradiated--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akasaka et al. (JP-2007150032 A).
	Akasaka et al. teach a process of making a coil component comprising steps of: preparing a wire (103, as shown in Figs 1 and 4, paragraph [0027]) that includes a linear, central conductor and an insulating coating that covers a circumferential surface of the central conductor; preparing a metal terminal (109, 110, as shown in Figs. 2 and 4, paragraphs [0024]-[0026]) that is configured to electrically connect to the central conductor at an end portion of the wire as shown in Fig. 4, wherein the metal terminal (109) has a surface on which a tin-containing film that contains tin is disposed (paragraph [0029]) and above which at least the end portion of the wire is to be disposed as shown in Fig. 7 (paragraphs [0027] and [0039]); and welding the central conductor of the wire to the metal terminal by irradiating the tin-containing film with a laser beam with the end portion of the wire disposed along the tin-containing film as shown in Fig. 9 (paragraph [0040]).
	Re. claim 2: The tin-containing film is a tin plating film (paragraph [0024]).
	Re. claims 3, 4 and 6-8: During the welding of the central conductor of the wire to the metal terminal, the tin-containing film and the wire are irradiated with the laser beam (paragraph [0040]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Akasaka et al. as applied to claim 1 above, and further in view of Yagasaki et al. (PGPub 2009/0128275 A1).
	Akasaka et al. teach all limitations as set forth above including temporarily securing the end portion of the wire to the metal terminal by thermo-compression bonding (such as a pre-heating process) of the end portion of the wire to the tin-containing film before the irradiation of the laser beam (paragraph [0060]) and the end portion of the wire is brought into contact with the tin-containing film as shown in Fig. 4 such that a major axis direction of the wire is along a surface of the tin-containing film. 
	However, Akasaka et al. silent flattening the end portion of the wire into an oblong shape. Yagasaki et al. teach a process of making a coil component including a process of flattening a conductor (12b1) of a wire (12) as shown in Figs. 3-5 (paragraphs [0067] – [0069]) in order to provide enhancing an electrical connection between the wire and the terminal. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention was made, to a person having ordinary skill in the art to modify a process of fabricating a coil component of Akasaka et al. by flattening the end portion of the wire into an oblong shape as taught by Yagasaki et al. in order to provide enhancing an electrical connection between the wire and the terminal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729